File 6/23/22 P. v. Holmes CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 THE PEOPLE,                                                B314068

           Plaintiff and Respondent,                        (Los Angeles County
                                                            Super. Ct. No. KA119633)
           v.

 MARCUS HOLMES,

           Defendant and Appellant.

     APPEAL from a judgment of the Superior Court of Los
Angeles County, Mike Camacho, Judge. Affirmed.
     Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Respondent.
                  ___________________________
      Marcus Holmes appeals his convictions for two counts of
injuring a spouse/girlfriend, assault with a deadly weapon, and
misdemeanor vandalism. Appointed counsel filed a brief
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), in
which no issues were raised. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Defendant and S.M. were in a dating relationship. On
November 16, 2018, the couple got into an argument and
defendant accused S.M. lying about talking to her mother on the
phone. Defendant initially tussled with S.M. in an effort to
obtain her cell phone. During the struggle, defendant choked
S.M. and hit her in the mouth.
       Two days later, on November 18, defendant accused S.M. of
cheating. Defendant charged at S.M., choked her, slapped her in
the face, punched her in the ear, and kicked her in the chest after
she had fallen on the floor. Defendant took S.M.’s cell phone and
left. S.M. called her mother; her mother and her mother’s
boyfriend came over to S.M.’s apartment. Defendant then
returned, and started pounding on S.M.’s front door. When the
mother’s boyfriend answered the door and asked defendant to
return S.M.’s cell phone, defendant pulled out a knife and came
toward the boyfriend with his arm extended (the boyfriend was
not injured). Before leaving, defendant spit in the mother’s face
and threw a brick through the front window of S.M.’s apartment.
       On September 11, 2019, the People charged defendant in a
four-count information with: two counts of injuring a
spouse/girlfriend, assault with a deadly weapon (the knife attack
on mother’s boyfriend), and misdemeanor vandalism (throwing a
brick through S.M.’s window). The information also alleged




                                 2
defendant had two prior convictions for serious felonies and
served three prior prison terms.
       While the case was pending, defendant filed numerous
Marsden motions, all of which the trial court denied. (See People
v. Marsden (1970) 2 Cal.3d 118.) The court has reviewed each of
those motions.
       During the jury trial, S.M., S.M.’s mother, the mother’s
boyfriend, and S.M.’s neighbor testified to the events described
above. The jury convicted defendant as charged. Defendant
admitted the prior allegations as alleged.
       On July 28, 2021, the court dismissed one of the strikes in
furtherance of justice and imposed a total prison term of 22
years. On each of counts 1 and 2 (injuring a spouse/girlfriend)
the court imposed consecutive terms of one year, doubled to two
years. On count 3 (assault with a deadly weapon), the court
imposed the upper term of four years, doubled to eight years.
The court imposed two consecutive five-year terms for
defendant’s two priors. On count 5 (misdemeanor vandalism),
the court sentenced defendant to a concurrent term of 364 days.
(There was no count 4.)
       On July 29, 2021, defendant filed a timely notice of appeal
from the judgment. On March 16, 2022, his appointed counsel
filed a brief pursuant to Wende, supra, 25 Cal.3d 436, in which no
issues were raised. The brief included a declaration from counsel
that he reviewed the record and sent defendant a letter advising
him that such a brief would be filed and that he could file a
supplemental brief if he chose to. On March 17, 2022, this Court
sent defendant (at a Los Angeles County Jail address) a letter
advising him that a Wende brief had been filed and that he had




                                3
30 days to submit a brief raising any issues he wanted us to
consider. That letter was returned to this court as undeliverable.
      On May 16, 2022, this Court sent defendant a letter to his
current location in state prison, stating his counsel had filed a
Wende brief, and that he had until June 15, 2022, to file a
supplemental brief or letter stating any grounds for appeal.
Defendant did not file a supplemental brief.
                         DISPOSITION
      We have examined the entire record and are satisfied that
defendant’s attorney fully complied with his responsibilities and
that no arguable issues exist. (Smith v. Robbins (2000) 528 U.S.
259; Wende, supra, 25 Cal.3d 436.). The judgment is affirmed.




                                                RUBIN, P. J.
WE CONCUR:




                        BAKER, J.




                        KIM, J.




                                  4